UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7564


DOUGLAS W. BREWER,

                  Petitioner - Appellant,

             v.

DAVID B. EVERRET, Warden, Sussex II State Prison,

                  Respondent - Appellee.



                               No. 08-8479


DOUGLAS W. BREWER,

                  Petitioner - Appellant,

             v.

DAVID B. EVERRET, Warden, Sussex II State Prison,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00510-CMH-JFA)


Submitted:    March 20, 2009                 Decided:   March 31, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Douglas W. Brewer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Douglas W. Brewer, a

Virginia prisoner, seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability       will         not    issue       absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.    §   2253(c)(2)       (2006).         A     prisoner       satisfies       this

standard    by     showing    that   reasonable           jurists     would      find     the

district      court’s       assessment     of       his      constitutional         claims

debatable and that any dispositive procedural rulings by the

district      court   are    also    debatable          or   wrong.        Miller-El       v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001).

We   have   independently       reviewed      the       record     and    conclude       that

Brewer has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability and dismiss the appeals.                            We also

deny Brewer’s motion for appointment of counsel.                               We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in    the   materials          before      the    court     and

argument would not aid the decisional process.

                                                                                 DISMISSED



                                          3